Name: Commission Regulation (EEC) No 1483/91 of 31 May 1991 amending Regulation (EEC) No 921/91 on the opening of a sale by periodic invitation to tender for rapeseed held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 6 . 91 Official Journal of the European Communities No L 138/87 COMMISSION REGULATION (EEC) No 1483/91 of 31 May 1991 amending Regulation (EEC) No 921/91 on the opening of a sale by periodic invitation to tender for rapeseed held by the Spanish intervention agency HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 921 /91 is hereby amended as follows : 1 . Article 1 (2) is replaced by the following : '2. Notwithstanding Article 8 ( 1 ) of Regulation (EEC) No 3418/82, the minimum price to be met shall be the buying-in price referred to in that paragraph minus 10 %, and, as regards lot 13/01 /88 , that price minus 20 %: 2. In Article 3 (2), the date *6 May 1991 ' is replaced by '13 June 1991 '. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 26 (3) thereof, Having regard to Commission Regulation (EEC) No 3418/82 of 20 December 1982 on the procedure for sale of oilseeds held by the intervention agencies (3), as last amended by Regulation (EEC) No 676/89 ("), and in parti ­ cular Article 4 thereof, Whereas Commission Regulation (EEC) No 921 /91 (*) opens a sale by periodic invitation to tender for 13 948 tonnes of rapeseed ; whereas, in view of the risk of a dete ­ rioration in the quality of the seed, the sale in question should be facilitated ; whereas, to that end, the period of sale should be extended and the terms should be made more flexible ; whereas provision should therefore be made, notwithstanding Regulation (EEC) No 3418/82, for a reduction in the minimum selling price such as to faci ­ litate the disposal of those stocks ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66 . (2) OJ No L 353, 17. 12 . 1990, p . 23. (3) OJ No L 360, 21 . 12 . 1982, p. 19 . (4) OJ No L 73, 17 . 3 . 1989, p. 17. 0 OJ No L 92, 13 . 4. 1991 , p. 24.